Citation Nr: 0833415	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

A statement was submitted by the veteran in August 2008, 
following certification of the appeal to the Board.  The 
veteran did not provide a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2007).  The statement 
asserts contentions that were previously considered by the 
RO.  Furthermore, as the evidence does not provide objective 
medical evidence regarding the etiology of the veteran's 
disabilities, it is not pertinent and referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
bilateral hearing loss was not incurred in service.

3.	The competent medical evidence of record shows that 
tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, this notice was provided in March 2006 and any 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the DD Form 214 
and VA medical records.  The Board notes that the veteran's 
service records are presumed destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  The only 
available service medical record is the December 1953 
separation examination.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board also recognizes that VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  The record reflects that the RO made requests to 
the Personnel Information Exchange System (PIES) to obtain 
the veteran's service medical records.  The RO concluded that 
that the veteran's service records were unavailable and the 
veteran was notified that such records were unavailable.  The 
Board notes that some of the service medical records were 
obtained and there was evidence of written efforts in the 
file for the remaining records but all efforts had been 
exhausted and further attempts were futile.  See 38 U.S.C.A. 
§ 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in April 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that he was exposed to excessive noise 
levels in service including firearms, machine guns, mortars, 
missile launchers, firing ranges, tanks, heavy artillery, 
combat explosions and demolitions.  

After service, the veteran was diagnosed with bilateral 
hearing loss.  The Board notes that the medical evidence of 
record does not show that the veteran had bilateral 
sensorineural hearing loss within one year from the date of 
termination of service, as such, service connection cannot be 
presumed.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In an April 2006 VA audio examination, the audiologist 
reviewed the separation examination and the claims file.  The 
examiner noted a normal whisper test at discharge from 
service in December 1953.  The Board finds that the 
examination was adequate for VA purposes because the 
audiologist had reviewed the veteran's claims file, medical 
history and history of noise exposure during and after 
service.  The examiner also conducted audiological testing on 
the veteran, including otoscopic viewing of the ear canals, 
tympanometry, acoustic reflex thresholds, speech thresholds, 
pure tone thresholds by air and bone conductions, and 
monosyllabic work understanding scores.  

The examiner concluded that the veteran had moderate to 
severe sensorineural hearing loss in both ears.  The examiner 
noted that the veteran did not provide evidence of an 
incident in which his hearing loss or tinnitus began and that 
it was unlikely that an individual would suffer significant 
hearing loss from typical noise exposure in initial training 
in service.  The examiner concluded that it was not at least 
as likely as not that the veteran's hearing los and tinnitus 
were a result of military noise exposure.  

Although the veteran has current diagnoses of bilateral 
hearing loss and tinnitus, the medical evidence does not show 
that they are related to service, including noise exposure in 
service.  In this case, the examiner concluded that bilateral 
hearing loss and tinnitus were not related to service and 
there is no other objective medical evidence of record to the 
contrary.  As the medical evidence of record does not show 
that hearing loss or tinnitus is related to an incident or 
disease in service, or to noise exposure in service, service 
connection is not warranted.  

The Board has considered the veteran's contention that his 
bilateral hearing loss and tinnitus was caused by noise 
exposure in service, however, he is not competent to provide 
a probative opinion on a medical matter such as etiology.  
While the veteran can attest to his noise exposure in service 
and current symptoms, he is not competent to provide an 
opinion linking a disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Additionally, the medical evidence of record does not support 
the veteran's contentions.  

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  Therefore, 
the Board finds that the veteran is not entitled to service 
connection for bilateral hearing loss or tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


ORDER



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


